389 U.S. 30 (1967)
LESTER C. NEWTON TRUCKING CO.
v.
UNITED STATES ET AL.
No. 328.
Supreme Court of United States.
Decided October 16, 1967.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE.
H. Charles Ephraim for appellant.
Solicitor General Marshall, Assistant Attorney General Turner, Howard E. Shapiro, Robert W. Ginnane and John E. Faulk for the United States et al.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.
MR. JUSTICE HARLAN and MR. JUSTICE WHITE would note probable jurisdiction and set the case for oral argument.
MR. JUSTICE MARSHALL took no part in the consideration or decision of this case.